       Case 1:19-cv-11861-MKV Document 75 Filed 08/10/20 Page 1 of 1




                                                                                  Orin Snyder
                                                                                  Direct: +1 212.351.2400
                                                                                  Fax: +1 212.351.6335
                                                                                  OSnyder@gibsondunn.com

August 10, 2020


BY ELECTRONIC FILING

The Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

Re:    Request for Oral Argument in Broidy et al. v. Global Risk Advisors et al., 19-cv-
       11861

Dear Judge Vyskocil:

       We respectfully submit this letter on behalf of Defendants Global Risk Advisors
LLC, GRA Maven LLC, GRA Quantum LLC, Global Risk Advisors EMEA Limited, GRA
Research LLC, Qrypt Inc., Kevin Chalker, Denis Mandich, Antonio Garcia, and Courtney
Chalker (together, “Defendants”) pursuant to Section 4.A.vii. of Your Honor’s Individual
Rules of Practice in Civil Cases to request oral argument in connection with Defendants’
Motion to Dismiss Plaintiffs’ First Amended Complaint in this matter.

Respectfully submitted,

/s/ Orin Snyder
Orin Snyder

cc: All Counsel of Record via ECF
